internal_revenue_service appeals_office silverside rd wilmington de release number release date date a b uil code legend a b c certified mail dear department of the treasury person to contact employee id number tel fax refer reply to ap fe la in re eo revocation tax period s ended form number employer_identification_number c last day to file a petition with the united_states tax_court this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective january our adverse determination was made for the following reason s you were not operated exclusively for charitable educational or other exempt purposes you did not engage primarily in activities accomplishing exempt purposes as specified by sec_501 more than an insubstantial part of your activities were in furtherance of a non-exempt commercial purpose in pursuing such non-exempt commercial purpose you served private interests rather than public interests in addition part of your net_earnings inured to the benefit of private shareholders or individuals of your organization in contravention to the prohibition on such by sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the 91st ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to united_states tax_court second street nw washington d c the last day for filing a petition for declaratory_judgment is _ we will notify the appropriate state officials of this action as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses thank you for your cooperation sincerely f chor fy ge charles fisher team manager enclosures notice helpful contacts for your ‘deficiency notice’
